Citation Nr: 1611694	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for bilateral tinea pedis. 

3.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB). 

4.  Entitlement to an initial evaluation in excess of 10 percent for sinus congestion, hay fever with headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1973 to June 1994. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, granted the claims of service connection for bilateral tinea pedis and assigned a non-compensable evaluation, PFB and assigned a non-compensable evaluation, and sinus congestion, hay fever with headaches and assigned a 10 percent evaluation.  

In an April 2013 rating decision, the RO denied service connection for PTSD.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case in May 2015.  Then in June 2015, the Veteran submitted additional evidence and requested "reconsideration" of the decision pertaining to PTSD.  The Board accepts the June 2015 statement as a timely substantive appeal, in lieu of VA Form 9, Appeal to Board of Veterans' Appeals.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a substantive appeal is not jurisdictional in nature).

The Board notes that in June 2015, the Veteran submitted additional evidence which has not been considered by the RO.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.).

When a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral tinea pedis has affected less than five percent of the total body area and no exposed area. 

2.  The Veteran's PFB has affected less than five percent of the total body area and exposed area. 

3.  The Veteran's sinus congestion, hay fever with headaches has not been manifested by polyps. 



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Codes 7806, 7813, 7899 (2015).

2.  The criteria for an initial compensable evaluation for PFB have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Codes 7806, 7813, 7899 (2015).

3.  The criteria for an evaluation in excess of 10 percent for sinus congestion, hay fever with headaches have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.21, 4.31, 4.97, Diagnostic Codes 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In correspondence dated in November 2010, prior to the October 2011 rating decision, the RO satisfied its duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  The Veteran was provided with VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to evaluate the service-connected disorders.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disorders since he was last examined in April 2015.  See 38 C.F.R. 
§ 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 115; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as demonstrated below, continuation of the assigned staged evaluations, but no higher, are warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In every instance where the schedule does not provide a non-compensable evaluation for a diagnostic code, a non-compensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Bilateral Tinea Pedis

The Veteran contends that his bilateral tinea pedis is more disabling than contemplated by the current non-compensable disability evaluation.  

The Veteran has been rated under Diagnostic Codes 7899-7813 for his bilateral tinea pedis.  By assigning Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27 which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99," the RO determined that his specific diagnosis is not listed in the Rating Schedule.  See 38 C.F.R. § 4.20 (2015).  Consequently, the RO assigned the most closely analogous diagnostic code, Diagnostic Code 7813 for tinea pedis.  Based on the medical evidence discussed below, the Board finds that the Veteran's foot disability has been appropriately rated under this code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"). 

Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2015).

In this case, the Board finds that the predominant disability is dermatitis which is evaluated under Diagnostic Criteria 7806.  Under Diagnostic Code 7806, a noncompensable rating is assigned where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  A 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2015).

The June 2011 VA examination report showed that the Veteran had itching blisters on both feet when it was hot.  On evaluation, the examiner noted pigmented groups of papules on both inner plantar surfaces and the percentage of total body area involvement was less than one percent.  A diagnosis of chronic tinea pedis of both feet was noted.  

On VA examination in April 2015, the examiner noted a diagnosis of tinea pedis.  It was noted that the Veteran was treated with over-the-counter antifungal medications on a constant/near constant basis for the past 12 months.  There was no other treatment, or debilitating or non-debilitating episodes.  The infection,  characterized by small scaling bumps on the side of both feet, affected less than five percent of the total body area and no exposed area.  There was no functional impact due to the disability. 

Based on the evidence, the Board finds that a compensable evaluation for tinea pedis is not warranted.  The evidence indicates that the Veteran's skin disability of the foot does not involve at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Instead, the evidence demonstrates that it affects less than five percent of the total body area and there is no exposed area.  Furthermore, the Veteran treats his skin disability with over-the-counter antifungal medication and not intermittent systemic therapy.  The Veteran has not alleged that he uses topical corticosteroids.  See Johnson v. McDonald, No. 14-2778 (Ct. Vet. App. Mar. 1, 2016).  Therefore, a higher rating is not warranted. 

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But the evidence does not demonstrate, and the Veteran does not alleged that he has any disfigurement of the head, face, or neck, or scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Pseudofolliculitis Barbae (PFB) 

The Veteran contends that his PFB is more disabling than contemplated by the current non-compensable disability evaluation.  

The Veteran has been rated under Diagnostic Codes 7899-7806 for his PFB.  The RO assigned the most closely analogous diagnostic code to the Veteran's disability, Diagnostic Code 7806 for dermatitis or eczema.  Based on the medical evidence discussed below, the Board finds that the Veteran has been appropriately rated under this code.  See Butts, 5 Vet. App. at 538.  

As noted above, under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The June 2011 VA examination report noted that the Veteran had bumps on his beard when he shaved and only shaved twice a week.  On evaluation, the examiner observed that the Veteran had a moustache and clean shaven beard without skin lesions.  He had normal skin color, and normal neck, back, and trunk.  There was no lymphadenopathy.  Percentage of total body area involvement was "nil."  A diagnosis of mild PFB was noted.  

On VA examination in April 2015, the examiner noted a diagnosis of PFB.  It was noted that the Veteran's disability did not cause scarring or disfigurement of the head, face, or neck.  He treated it with baking soda water paste applied to beard area.  There was no other treatment, or debilitating or non-debilitating episodes.  The disability, characterized by scant scattered PFB bumps on neck, affected less than five percent of the total body area and less than five percent of the exposed area.  There was no functional impact due to the disability. 

Based on the evidence, a higher evaluation is not warranted.  There is no indication that the Veteran's PFB involves at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Rather, the evidence shows that it affects less than five percent of the total body area and exposed area, and he treated his skin with baking soda and water.  Furthermore, the Veteran has not alleged that he uses topical corticosteroids.  See Johnson, No. 14-2778 (Ct. Vet. App. Mar. 1, 2016).  Therefore, a compensable evaluation for PFB is not warranted. 

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  But the evidence does not demonstrate, and the Veteran does not alleged that he has any disfigurement of the head, face, or neck, or scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The evidences, particularly the 2015 VA examination, shows there was no scarring or disfigurement of the head, face, or neck.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinus Congestion, Hay fever with Headaches 

The Veteran contends that his sinus congestion, hay fever with headaches is more disabling than contemplated by the current 10 percent disability evaluation. 

The Veteran's disability has been evaluated under Diagnostic Code 6510 (sinusitis, pansinusitis, chronic).  However, based on the evidence, set forth below, the Board finds that the Veteran is more appropriately rated under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  He has been specifically diagnosed with allergic rhinitis and it was been determined that there is no evidence of sinus disease.  See Butts, 5 Vet. App. at 538.  

Under Diagnostic Codes 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

On VA examination in June 2011, the Veteran reported seasonal allergies with headaches every two weeks from sinus congestion.  He takes Mucinex twice daily.  His current rhinitis symptoms were nasal congestion, excess nasal mucous, and itchy nose; and his current sinus symptoms were headaches at least monthly but less than weekly.  He had occasional breathing difficulty and hoarseness.  On evaluation, the examiner found no evidence of sinus disease or soft palate abnormality.  There was nasal obstruction:  10 percent left nasal obstruction and 10 percent right nasal obstruction.  There were no nasal polyps, septal deviation, permanent hypertrophy or turbinates from bacterial rhinitis, rhinoscleroma present, tissue loss/scarring/deformity of the nose, nor evidence of Wegner's granulomatosis or granulomatous infection.  There had not been a laryngectomy and the larynx appeared normal.  There were no residuals of an injury to the pharynx.  The diagnosis was chronic allergic rhinitis which had significant effects on his occupation as a funeral director as he could not talk much due to hoarseness and he could not cut grass.  In the last year, the Veteran had lost less than one week from work due to sinus infection.  The examiner found there was a history of sinusitis, but no history of incapacitating or incapacitating episodes.  

On the most recent examination in April 2015, the Veteran was diagnosed with allergic rhinitis.  On evaluation, the examiner found that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, but not complete obstruction on either the left or right side, permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  He also did not have any scars, or other physical conditions.  The Veteran's disability did not impact his ability to work. 

Based on the evidence, the Board finds a higher evaluation is not warranted.  There is no evidence of polyps to warrant a 30 percent disability evaluation.  Therefore, a higher evaluation is not warranted.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  But the evidence does not demonstrate three or more incapacitating episodes of sinusitis that require prolonged antibiotic treatment or six or more non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; the Veteran has not alleged pain and the 2011 VA examiner expressly found there was no evidence of incapacitating or non-incapacitating episodes.  See 38 C.F.R. § 4.118, Diagnostic Code 6514.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b) (1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's chief complaints of skin eruptions and nasal congestion, hoarse voice, and headaches, are contemplated by the respective rating criteria considered herein.  Thus, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities.  See 38 C.F.R. § 4.1 (2015).  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disabilities.  Indeed, the Veteran and his representative have not identified symptoms that are not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's bilateral tinea pedis, PBF, and sinus congestion, hay fever with headaches under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable evaluation for bilateral tinea pedis is denied. 

Entitlement to an initial compensable evaluation for PFB is denied. 

Entitlement to an evaluation in excess of 10 percent for sinus congestion, hay fever with headaches is denied. 


REMAND

The Veteran essentially contends that he has PTSD due to a service stressor, i.e. his commanding officer committing suicide.  He was afforded an examination in April 2015.  Although the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, she diagnosed major depressive disorder with anxious distress.  However, she did not provide an etiological opinion.  The Board also observes that treatment records dated throughout the appeal show diagnoses of depressive disorder and PTSD.  Therefore, on remand, he should be afforded an examination to determine the nature and etiology of any current psychiatric disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from March 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of his claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

a) The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that there is a diagnosis of PTSD.  If so, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that it is related to service, to include the in-service stressor reported by the Veteran.

b) For each currently diagnosed (non-PTSD) psychiatric disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder is related to service, to include the in-service stressor reported by the Veteran.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


